DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on May 11, 2021. As directed by the amendment: claim 1 has been amended, no claims have been cancelled, and no new claims have been added. Claims 1-20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 4, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of copending Application No. 16/014,156 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1, 2, 4, 8 and 9 of the instant application are to be found in claims 7-9 of the reference application. The difference between claims 1, 2, 4, 8 and 9 of the instant application and claims 7-9 of the reference application lies in the fact that the reference application includes more elements and is therefore, more specific. In this case, the claims of the reference application requires a third top wall and an essentially cylindrical third sidewall. Thus, the invention of claims 7-9 of the reference application is in effect a “species” of the “generic” invention of claims 1, 2,4, 8 and 9 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 4, 8 and 9 are anticipated by claims 7-9 of the reference application, it is not patentably distinct from claims of the instant application.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a safety interface comprising a first portion…, and a second portion” in claim 1. The recitation of “interface” and “portion” are generic placeholders with the function of “transfers a rotational movement of said outer housing to a rotational movement of said inner housing in the same rotational direction when said first top wall and said second top wall are urged toward each other and said first portion and said second portion engage”.
“an inner housing retaining feature” and “an outer housing retaining feature” in claim 5, wherein the recitations of “feature” are generic placeholders with the function of “configured to engage to secure said outer housing on said inner housing and allow rotational movement of said outer housing with respect to said inner housing when said first portion of said safety interface and said second portion of said safety interface are not engaged”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 10-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito, et al. (USPN 3,843,006), hereinafter Naito.
Regarding claim 1, Naito discloses a connector cap comprising:

a first top wall (roof 1),
an essentially cylindrical first sidewall (Fig. 4; wall of tubular body 2), said first top wall and said first sidewall forming an inner cavity (Fig. 4; empty space inside wall of tubular body 2) within said inner housing (Fig. 4), said first top wall enclosing said inner cavity (at least Fig. 10);
an open bottom (Fig. 4; opening near 22) formed by said first sidewall (Fig. 4) with an opening to an inner cavity within said inner housing (Fig. 4; opening within screw cap A) for receiving a hub of a needleless connector (Fig. 4; empty space within screw cap A is sufficient to receive a hub of a needleless connector, as long as the empty space within screw cap A can receive any portion of the hub of a needleless connector), and
at least one cap thread (threads 3) on an inner sidewall surface (Fig. 4; surface near 3) of said sidewall (Fig. 4), said cap thread being sufficient to interlock with a mating feature of said hub of said needleless connector (screw cap A has threads that allows connection to a needleless connector having threads; the limitation “interlock” is being interpreted as engagement by overlapping, therefore, the threads of screw cap A are able to engage a mating feature on the hub of a needleless connector such that the corresponding threads overlap to some degree);
an outer housing (outer cover B) comprising
a second top wall (roof 7) configured above said first top wall (Fig. 5), and
an essentially cylindrical second side wall (Fig. 4; side wall of roofed tube 8 near 8) configured to essentially surround said first sidewall (Fig. 1); and
being interpreted as protrusions as described in [0048] of filed specification; ratchet C) comprising
a first portion (Figs. 1 and 4; portion of screw cap A including upper surface of roof 1 containing depression 5 and protrusions 6, and portion of ratchet C in contact with that portion of screw cap A) configured on an outer surface (Fig. 4; surface near 5) of said first top wall (col. 3, lines 17-19 – ratchet C is formed as a single unit, is large enough to cover completely the roof 1 of the screw cap A), and
a second portion (Figs. 1 and 4; portion of outer cover B including bottom of roof 7 and portion of ratchet C in contact with that portion of outer cover B) configured on an inner surface (Fig. 4; surface near 12) of said second top wall (col. 3, lines 50-52 – the screw cap A and the ratchet C are covered by the outer cover B),
wherein said safety interface transfers a rotational movement of said outer housing (B) to a rotational movement of said inner housing (A) in the same rotational direction when said first top wall (1) and said second top wall (7) are urged toward each other and said first portion and said second portion engage (col. 4, lines 25-37).
Regarding claim 2, Naito discloses wherein:
said first portion of said safety interface comprising at least one first protrusion protrusions 6), and said second portion of said safety interface comprises at least one second protrusion (rigid projection 10).
Regarding claim 5, Naito discloses wherein:
said inner housing (A) comprises an inner housing retaining feature (annotated Fig. 4 below; alternatively, under a different interpretation, inner housing retaining feature can also be hollow projection 18), and 
alternatively, rigid projection 10),
said inner housing retaining feature and said outer housing retaining feature are configured to engage to secure said outer housing on said inner housing and allow rotational movement of said outer housing with respect to said inner housing when said first portion of said safety interface and said second portion of said safety interface are not engaged (Fig. 1; col. 3, lines 50-57).

    PNG
    media_image1.png
    309
    306
    media_image1.png
    Greyscale

Regarding claim 6, Naito discloses wherein:
said inner housing retaining feature (annotated Fig. 4 from claim 5) comprises a protrusion (annotated Fig. 4; the ends of the retaining feature protrude longitudinally downwards) on an outer surface (annotated Fig. 4; retaining feature is located at an outer surface of the tubular body 2) of said first sidewall (wall of tubular body 2) of said inner housing (A), and

said protrusion and said recess are configured to engage to secure said outer housing on said inner housing (annotated Fig. 1).

    PNG
    media_image2.png
    355
    511
    media_image2.png
    Greyscale

Regarding claim 7, Naito discloses
said inner housing retaining feature (18) comprises a first latching protrusion (Fig. 4; projection 18 protrudes) on an outer surface (Figs. 1 and 4; projection 18 is located on an outer surface of the roof 1 of screw cap A) of said first top wall (1) of said inner housing (A), and
said outer housing retaining feature (10) comprises a second latching protrusion (rigid projection 10 protrudes from roof 7 of outer cover B) on an inner surface (Figs. 1 and 4) of said second top wall (7) of said outer housing (B),

Regarding claim 10, Naito discloses wherein application of a rotational force to said outer housing (B) causes
said rotational movement of said outer housing (B), and
said second portion (Figs. 1 and 4; portion of outer cover B including bottom of roof 7 and portion of ratchet C in contact with that portion of outer cover B) configured on an inner surface (Fig. 4; surface near 12) of said safety interface to engage said first portion (Figs. 1 and 4; portion of screw cap A including upper surface of roof 1 containing depression 5 and protrusions 6, and portion of ratchet C in contact with that portion of screw cap A) of said safety interface to transfer said rotational movement of said outer housing to said rotational movement of said inner housing (A) to threadably rotate said inner housing to interlock said cap thread with said mating feature of said hub of said needleless connector (col. 4, lines 1-14 – cap thread of inner housing is capable of interlocking with threading of a hub of a needleless connector that has corresponding threading).
Regarding claim 11, Naito discloses wherein application of an axial force to said outer housing (B) in a direction of said inner housing (A) facilitates said second portion of said safety interface to engage that first portion of said safety interface (col. 4, lines 25-30).
Regarding claim 12, Naito discloses wherein

application of a rotational force to said outer housing causes 
said rotational movement of said outer housing (col. 4, lines 30-36), and
said second portion of said safety interface to continue to engage said first portion of said safety interface to transfer said rotational movement of said outer housing (B) to said rotational movement of said inner housing (A) to threadably rotate said inner housing to remove said cap thread from said mating feature of said hub of said needleless connector (col. 4, lines 30-37).
Regarding claim 19, Naito discloses wherein:
said inner housing (A) comprises an inner housing retaining feature (Fig. 4; bottom of screw cap A near 22), and 
said outer housing (B) comprises an outer housing retaining feature (latching rim 9),
said inner housing retaining feature and said outer housing retaining feature are configured to engage to secure said outer housing on said inner housing and allow rotational movement of said outer housing with respect to said inner housing when said first portion of said safety interface and said second portion of said safety interface are not engaged (Fig. 1; col. 3, lines 50-57).
Regarding claim 20, Naito discloses wherein:
said inner housing retaining feature (18) comprises a first latching protrusion (Fig. 4; projection 18 protrudes) on an outer surface (Figs. 1 and 4; projection 18 is 
said outer housing retaining feature (10) comprises a second latching protrusion (rigid projection 10 protrudes from roof 7 of outer cover B) on an inner surface (Figs. 1 and 4) of said second top wall (7) of said outer housing (B),
said first latching protrusion (18) and said second latching protrusion (10) are configured to latch to secure said outer housing on said inner housing (Figs. 1 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Bertani, et al. (US 2005/0077262), hereinafter Bertani.
Regarding claim 3, Naito discloses the connector cap of claim 2, but fails to disclose wherein at least one of said first protrusion and said second protrusion comprises a slope surface and a vertical surface.
However, Bertani teaches a vandal-resistant locking cap (Fig. 1) having a first protrusion (driven teeth 12) and a second protrusion (driving teeth 7), wherein at least one of said first protrusion and said second protrusion comprises a slope surface and a vertical surface (Fig. 2; slope near 7 of driving teeth 7; [0017 – driving teeth 7 have beveled sides having a slope]; Fig. 3; slope near 12 of driven teeth 12; [0019 – driven teeth 12, similar to driving teeth 7, also having beveled sides with a slope]). 
Given the teachings of Bertani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the first protrusion or second protrusion of Naito with a slope surface and a vertical surface, since doing so would effectively resist acts of vandalism and unauthorized access to the element that the cap is mounted [0026] by requiring that the cap be turned in a specific direction in order to unlock the cap [0023-0024].
Regarding claim 4, Naito discloses the connector cap of claim 2, but fails to disclose wherein:

said second protrusion comprises a second vertical surface essentially perpendicular to said inner surface of said second top wall and a second slope surface at an acute angle to said inner surface of said second top wall.
However, Bertani teaches a vandal-resistant locking cap (Fig. 1) having a first protrusion (driven teeth 12), wherein said first protrusion comprises a first vertical surface essentially perpendicular to said outer surface of said first top wall (Fig. 3; driven teeth 12 has a height, therefore, it has a vertical surface, as seen near 12) and a first slope surface at an acute angle [0019 – driven teeth 12, similar to driving teeth 7, also having beveled sides with a slope] to said outer surface of said first top wall (Fig. 3) and a second protrusion (driving teeth 7), wherein said second protrusion comprises a second vertical surface (Fig. 2; driving teeth 7 have a height, therefore, it has a vertical surface, as seen near 7) essentially perpendicular to said inner surface of said second top wall and a second slope surface at an acute angle [0017 – driving teeth 7 have beveled sides having a slope] to said inner surface of said second top wall (Fig. 2). 
Given the teachings of Bertani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first protrusion and second protrusion of Naito with a vertical surface and a slope surface, since doing so would effectively resist acts of vandalism and unauthorized access to the element that the cap is mounted [0026] by requiring that the cap be turned in a specific direction in order to unlock the cap [0023-0024].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Bisio (US 2009/0223963).
Regarding claim 8, Naito discloses the connector cap of claim 1, but fails to disclose wherein said second top wall of said outer housing comprises at least one opening extending through said second top wall allowing air to pass through said outer housing.
However, Bisio teaches a tamper-evident cap (1) having an outer housing (handling portion 2) at least one opening (safety passage 21) extending through the top wall (upper edge 6) allowing air to pass through the outer housing [0034].
Given the teachings of Bisio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second top wall of the outer housing of Naito to include at least one opening extending through the second top wall, since doing so would effectively allow air to pass through the cap in the event that the cap is accidentally swallowed [0034].
Regarding claim 9, Naito in view of Bisio discloses the connector cap of claim 8, and Naito further discloses wherein said inner housing (A) and said outer housing (B) are configured to allow said air passing through said at least one opening to pass between an inner surface (Fig. 4; surface on inside of roof 7 near 12) of said outer housing and an outer surface (Fig. 4; surface of roof 1 near 5) of said inner housing (Figs. 1 and 4 – screw cap A and outer cover B are positioned so that air is able to travel from the top surface of the screw cap A through a passage in outer cover B).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ziman in view of Howlett, et al. (USPN 8,177,761), hereinafter Howlett.
Regarding claim 13, Ziman discloses the connector cap of claim 1 and a removable cover (plug 26) sealing said opening to inner cavity to seal said sponge within said inner cavity prior to use of said cap [0020 – during transport and before use, to maintain sterility…plug 26 that has a connector end that may have the same configuration as connector end 10 is used to cover the end opening of adapter 2], wherein said cap thread (66) does not correspond to said mating feature (12) of said needleless connector (Fig. 2; mating feature of needleless connector 4 is located at 12 on connector end 10), but fails to disclose further comprising a disinfection sponge configured within said inner cavity; and a removable cover sealing said opening to said inner cavity to seal said sponge within said inner cavity prior to use of said cap.
However, Howlett teaches a pair of nested caps (caps 250) for protecting connectors used in medical apparatuses (col. 2, lines 37-41) wherein a male cap (254) has a removable liner (260) secured within the male cap inner cavity (col. 9, lines 45-58) and disposed within the liner is a disinfection pad (262) that can be made of a deformable material that can be impregnated or saturated with an antiseptic agent (col. 9, lines 59-67). 
Given the teachings of Howlett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector cap of Ziman to include a removable liner with disinfection pad within the inner cavity, since doing so would effectively allow potentially hazardous material to be 
Regarding claim 14, Ziman discloses wherein at least one of a major diameter, a minor diameter, a pitch, a thread section profile, and a number of threads (Fig. 5c) of said cap thread (66) does not correspond to said mating feature (12) of said hub (Fig. 2; mating feature 12 is one protrusion while the number of threads is at least two).
Regarding claim 15, Ziman discloses wherein said at least one cap thread (66) on said inner sidewall surface (Fig. 5c; surface near 66) of said sidewall comprises a protrusion (Fig. 5d; portion of thread protruding at 66) formed on a least a portion of said cap thread to facilitate said interlocking with said mating feature (12) of said needleless connector [0027 – a force is applied by the user, i.e., a torque in the direction to lock connector end 10 of connector 4 to the internal threaded portion 66 of inner shroud 36].
Regarding claim 16, Ziman discloses wherein at least a portion of said at least one cap thread (66) comprises a non-engaging portion that does not engage said mating feature (12) of said needleless connector (Fig. 2; mating feature 12 consists of 2 projections on opposite sides of connector end 10; therefore, there are portions of the thread that will not be engaged by the projections) [0018 – connector end 10 has a pair of projections 12 that enable connector 10 to be mated to adapter 2].
Regarding claim 17, Ziman discloses wherein said cap thread (66) comprises:
at least one interlocking portion (annotated Fig. 5c below) formed on a least a portion of said cap thread (66) to facilitate said interlocking with said mating feature (12) of said needleless connector; and
.

    PNG
    media_image3.png
    238
    385
    media_image3.png
    Greyscale

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ziman in view of Howlett and further in view of Narin (USPN 5,292,020).
Regarding claim 18, Ziman in view of Howlett discloses the connector cap of claim 13, but fails to disclose wherein said cap thread comprises:
a first start thread path wherein the first start thread path has a major profile, a minor profile, a pitch, and a first thread section profile;
at least a second start thread path wherein the second start thread path has a major profile, a minor profile, a pitch, and a second thread section profile;
wherein the first thread section profile and the second thread section profile are different.
However, Narin teaches a container cap (closure 10) comprising a first start thread path (threading 34) wherein the first start thread path has a major profile (annotated Fig. 2 below), a minor profile (Fig. 2 below), a pitch (Fig. 3; pitch of threading 34), and a first thread section profile (Fig. 3); at least a second start thread path (rib 44) 

    PNG
    media_image4.png
    431
    491
    media_image4.png
    Greyscale

Given the teachings of Narin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connector cap of Ziman in view of Howlett to include a first start thread path and a second start thread path wherein the first thread section profile is different from that of the second thread section profile, since doing so would effectively prevent the backoff effect due to repeated use of the cap (col. 1, lines 11-20, col. 3, lines 39-42).

Response to Arguments
Applicant's arguments filed May 11, 2011 have been fully considered but they are not persuasive. Regarding Applicant’s assertion that Naito does not “disclose, teach or suggest that body 2 of its screw cap is configured to receive a hub of a needleless connector, let alone that internal threads 3 of body 2 are somehow sufficient to interlock with a mating feature of the hub of the needleless connector” (Remarks, pg. 10) because the Examiner is interpreting the meaning of “interlock” in a manner contrary to the Applicant’s specification (Remarks, pg. 11), the Examiner respectfully disagrees. The definition of interlock being relied upon is based on Google dictionary (see Appendix), which defines interlock to mean “(of two or more things) engage with each other by overlapping or by the fitting together of projections and recesses”. Accordingly, the threads on the cap of Naito would be capable of engaging with threads on the hub of a needleless connector such that the threads would overlap or fit together.
Regarding Applicant’s assertion that the Examiner failed to explain how the threads of Naito’s screw cap would engage with the hub of a needleless connector (Remarks, pg. 12), the claim as currently presented does not explicitly define what “a mating feature” on the hub of a needleless connector is. Therefore, the threads on the screw cap of Naito would be capable of engaging a variety of needle connector hubs having a variety of mating features. 
Applicant’s arguments with respect to the rejection over Ziman have been fully considered and are persuasive in that the prior art, as applied, does not disclose the claimed invention as currently presented.  Therefore, the rejection of Ziman has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783